This case presents error from the superior court of Oklahoma county. The proceeding is here upon a transcript of the record. The only assignment of error contained in the petition in error is that: "Said court erred in denying defendant's motion to vacate the default judgment entered by plaintiff in said action." A motion to dismiss has been filed by counsel for defendant in error, on the ground that the record before us presents no error subject to review. This motion must be sustained. The motion to vacate the default judgment is no part of the record, and cannot be brought to this court by a transcript. McMecham v. Christy, 3 Okla. 301, 41 P. 382;Tribal Development Co. et al. v. White Bros. et al.,28 Okla. 525, 114 P. 736, and cases there cited. The cause is accordingly dismissed.
All the Justices concur. *Page 153